     Case 2:21-cv-00177-GMN-DJA Document 37 Filed 08/23/21 Page 1 of 3




 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5                                                   ***
 6    EURO MOTOR SPORT, INC. and                            Case No. 2:21-cv-00177-GMN-DJA
      SAMMIE BENSON,
 7
                             Plaintiffs,                                       ORDER
 8
            v.
 9
      ARB LAS VEGAS d/b/a LAS VEGAS
10    TOWING,
11                           Defendants.
12

13          The parties have submitted a joint motion to extend discovery deadlines (ECF No. 35) and

14   a stipulation to their joint motion (ECF No. 36). Through these filings, the parties seek to extend

15   their remaining discovery deadlines to after Defendant files its answer. However, because the

16   Court finds that the parties have not complied with Local Rule 26-3, it denies the joint motion and

17   stipulation without prejudice. The Court finds these matters properly resolved without a hearing.

18   LR 78-1.

19   I.     Background.

20          In their joint motion, the parties explain that Defendant first appeared in the case—

21   triggering the 26(f) conference and discovery deadlines—by filing a motion to dismiss. They did

22   not realize, however, that in the event Defendant’s motion to dismiss is not granted, Defendant

23   will have to file its answer fourteen days later. Without an extension the parties fear that

24   discovery deadlines could run without Defendant’s answer and thus, “knowledge of what

25   Defendant’s position will be regarding the proper parties in this cause, i.e., whether Plaintiffs

26   have filed a cause of action against the proper party, whether there is another party that is liable,

27   etc.” (ECF No. 35, at 3).

28
     Case 2:21-cv-00177-GMN-DJA Document 37 Filed 08/23/21 Page 2 of 3




 1          The parties ask to extend the discovery cutoff, dispositive motion deadline, and joint

 2   pretrial order deadline. The discovery cutoff motion was previously August 20, 2021. (ECF No.

 3   30). The dispositive motion deadline was September 19, 2021. (ECF No. 30). The joint pre-trial

 4   order deadline was October 19, 2021. (ECF No. 30).

 5   II.    Discussion.

 6          The Court denies the parties’ request to extend discovery deadlines based on a contingent

 7   date. When seeking an extension of a date set by a discovery plan and scheduling order, a party

 8   may file a motion or stipulation. LR 26-3. A request to extend deadlines made within twenty-

 9   one days of the subject deadline must be supported by a showing of good cause. LR 26-3. That

10   motion or stipulation must include a proposed schedule for completing all remaining discovery.

11   LR 26-3(d).

12          Here, the parties have mostly complied with LR 26-3, but have proposed an unworkable

13   schedule based on a contingency. The parties have filed both a motion and a stipulation, although

14   only a stipulation was required because the parties agree. Unorthodox filings aside, the parties

15   explain that they met the good cause requirement because they realized that they will be unable to

16   meet their discovery deadlines if Defendant files an answer. While the Court does not completely

17   agree that this circumstance was completely unforeseen, it does find that the parties have shown

18   good cause to extend discovery.

19          The parties have not, however, properly proposed a schedule for completing remaining

20   discovery. The parties propose that the deadline clock begin running—ninety days for the

21   discovery cutoff, 120 days for the dispositive motion deadline, and 150 days for the pretrial

22   order—if and when Defendant files its answer. But the parties’ proposal is unworkable because it

23   is based on a contingency. The parties must propose concrete deadlines. The Court thus denies

24   the parties’ joint motion and stipulation and orders the parties to file a new stipulation (not a joint

25   motion) that follows LR 26-3 and IA-6-1 closely and sets out a new proposed schedule with

26   proposed dates. The parties are reminded that, should they feel the need to ask for more time,

27   they must do so through either a motion or a stipulation under LR 26-3.

28


                                                  Page 2 of 3
     Case 2:21-cv-00177-GMN-DJA Document 37 Filed 08/23/21 Page 3 of 3




 1          IT IS THEREFORE ORDERED that the parties’ joint motion (ECF No. 35) and

 2   stipulation (ECF No. 36) are denied without prejudice.

 3          IT IS FURTHER ORDERED that the parties must file a stipulation following LR 26-3

 4   and IA 6-1 which outlines concrete deadlines.

 5

 6          DATED: August 23, 2021

 7
                                                        DANIEL J. ALBREGTS
 8                                                      UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                               Page 3 of 3
